EXHIBIT 10.5(a)                 

     An Employment Agreement has been executed by the Company and the indicated
employee, substantially identical in all material respects to the following form
of employment agreement except as noted below. The Employment Agreement was
executed by Mr. Saueracker for the Company.

 

EMPLOYEE AND POSITION





--------------------------------------------------------------------------------

BASE SALARY





--------------------------------------------------------------------------------

DATE OF AGREEMENT




--------------------------------------------------------------------------------

TERMINATION DATE OF AGREEMENT [IF NOT EXTENDED PURSUANT TO SECTION 1(a)]


--------------------------------------------------------------------------------

   Neil M. Bardach
      Vice President - Finance and
      Chief Executive Officer

$

275,000

March 1, 2001

July 31, 2002

 

EMPLOYMENT AGREEMENT

 

      This Employment Agreement ("Agreement"), made as of the ____ day of
__________, 200___, by and between Minerals Technologies Inc., 405 Lexington
Avenue, New York, New York 10174-1901, a Delaware Corporation (hereinafter
referred to as "Employer"), and _________________ (hereinafter referred to as
"Executive").

     WHEREAS, in furtherance of Employer's commitment to the continued success
of its businesses, and in recognition of the valuable contributions to be made
by Executive, Employer has agreed to employ Executive for a period commencing on
the _____ day of _________ 2001, ("Commencement Date") and terminating on the
expiration of the "Term" as hereinafter defined, subject to certain terms and
conditions as hereinafter set forth, and Executive has indicated his willingness
to accept such employment;

     NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree as follows:

     1.      (a)      The employment of Executive by Employer will commence on
the Commencement Date and, unless terminated on an earlier date in the manner
hereinafter provided, shall terminate on the expiration of the Term. For
purposes of this Agreement, "Term" shall mean a period beginning on the
Commencement Date and ending on the 31st day of July 2002, subject to any
extensions or earlier expiration thereof as provided herein. On the first day of
each month occurring after the Commencement Date, the Term shall automatically
be extended for an additional month, unless, prior to any such first day of a
month, Employer or Executive shall have given written notice to the other party
not to extend the Term or Executive shall have reached his sixty-fifth birthday.
Nothing in this Section shall limit the right of Employer or Executive to
terminate either Executive's employment hereunder or the Term pursuant to the
terms and conditions set forth in Section 7. Employer and Executive agree that
neither such notice not to extend the Term by Employer or Executive nor failure
of this Agreement to be extended because Executive has reached his sixty-fifth
birthday nor early expiration of the Term pursuant to Section 7(a) shall be
considered as a termination of Executive other than for Cause (as defined below)
pursuant to Section 7(a) and shall not constitute Good Reason for Executive to
terminate his employment hereunder pursuant to Section 7(c)(ii).

             (b)      During the Term, Executive will be employed by Employer as
______________ of Employer at an annual salary of not less than $___________
("Base Salary") and will participate in all benefit plans and other fringe
benefits available to similarly situated executives in accordance with their
respective terms. By December 31, 2001, and thereafter, Employer will review
Executive's salary on an annual basis in accordance with Employer's policies, to
determine appropriate increases, if any. In addition to salary, Executive will
receive bonus payments as determined from time to time by Employer's Board of
Directors or the Compensation and Nominating Committee thereof. Any such payment
with respect to a calendar year will be made in the first quarter of the
following year but shall be deemed earned and due and owing if Executive is
employed on December 31st of the applicable calendar year, regardless of his
status as of the payment date.

     2.      It is contemplated that, in connection with his employment
hereunder, Executive may be required to incur reasonable and necessary travel,
business entertainment and other business expenses. Employer agrees to reimburse
Executive for all reasonable and necessary travel, business entertainment, and
other business expenses incurred or expended by him incident to the performance
of his duties hereunder, upon submission by Executive to Employer of vouchers or
expense statements satisfactorily evidencing such expenses.

     3.      During the period that Executive is an employee of Employer,
Employer will provide retirement, employee benefits (pre- and post-retirement)
and fringe benefit plans to Executive no less favorable than those made
available to Employer's executive employees generally, to the extent that
Executive qualifies under the eligibility provisions of such plans. Executive
shall be entitled to a period of paid vacation each year as provided in
Employer's established vacation policy, but in no event shall such period be
shorter than that agreed to between Employer and Executive under any prior
agreement between Employer and Executive.

     4.      Executive agrees that he shall use his best efforts to promote and
protect the interest of Employer, its subsidiaries and related corporations, and
to devote his full working time, attention and energy to performing the duties
of his position.

     5.      In the event of the "Permanent Disability" (as defined below) of
Executive while employed hereunder, Employer shall have the right, upon written
notice to Executive, to terminate his employment hereunder, effective upon the
giving of such notice. Upon such termination, Employer and Executive shall be
discharged and released from any further obligations under this Agreement,
except that the obligations provided for in Section 9 hereof shall survive any
such termination. Disability benefits, if any, due under applicable plans and
programs of the Employer shall be determined under the provisions of such plans
and programs. For purposes of this Section 5, "Permanent Disability" means any
physical or mental disability or incapacity which permanently renders Executive
incapable of performing the services required of him by Employer.

     6.      In the event of the death of Executive during the Term, the salary
to which Executive is entitled hereunder shall continue to be paid through the
end of the month in which death occurs, to the last beneficiary designated by
Executive by written notice to Employer, or, failing such designation, to his
estate. Executive's designated beneficiary or personal representative, as the
case may be, shall accept the payments provided for in this Section 6 in full
discharge and release of Employer of and from any further obligations under this
Agreement. Any other benefits due under applicable plans and programs of
Employer shall be determined under the provisions of such plans and programs.

     7.     (a)      Employer or Executive may terminate Executive's employment
with Employer under this Agreement at any time by providing the other party with
ninety (90) days advance written notice, in which case Executive's employment
and the Term hereof shall terminate at the end of said ninety-day period and
neither party shall have any further liability to the other, except that (i)
Employer shall pay Executive an amount equal to the amount he would have earned
at his Base Salary through the end of said ninety-day period, any bonus payment
to which he may be entitled pursuant to Section 1(b), and any payment to which
he may be entitled for accrued vacation; and (ii) the obligations provided for
in Section 9 hereof shall survive any such termination. In the event that during
the Term, but only after the six-month period beginning on the Commencement
Date, Employer terminates the employment of Executive for reasons other than for
Cause or the Permanent Disability or death of Executive or Executive resigns for
Good Reason (as defined below), the Term shall not be deemed to have terminated
and Employer will pay Executive on a biweekly basis an amount equal to the
amount he would have earned at his Base Salary through the end of the Term (but
in no event shall Executive be paid for more than fifteen (15) months following
his date of termination) plus any "Termination Bonuses", as defined herein, less
any severance payments paid Executive pursuant to Employer policies; in addition
to the foregoing payments, Executive shall be entitled to coverage under
Employer's Group Benefit Plan for medical and dental expense coverage and
prescription drugs until the end of the Term. For purposes of this Agreement,
"Termination Bonuses" shall mean amounts which would otherwise be payable to
Executive during the Term pursuant to Section 1(b) were Executive an employee of
Employer, provided that in no event will any such bonus be greater in amount
than the average amount of any such bonuses received by Executive in the two
years immediately preceding the termination of his employment with Employer, or
the amount of such bonus received by Executive in the prior year if Executive
has received only one such bonus payment.

         (b)      Executive shall be required to mitigate the amount of any
salary continuation payments provided for pursuant to Section 7(a) by seeking
other comparable employment within a reasonable commuting distance of his home,
taking into account the provisions of Section 9 of this Agreement. Anything in
this Agreement to the contrary notwithstanding, in the event that Executive
provides services for pay to anyone other than Employer or any of its affiliates
or subsidiaries from the date Executive's employment hereunder is terminated and
during such period as Executive is receiving salary continuation payments
pursuant to Section 7(a), the amounts to be paid to Executive as salary
continuation payments during such period pursuant to this Agreement shall be
reduced by the amounts of salary, bonus or other cash compensation earned by
Executive during such period as a result of Executive's performing such
services.

         (c)      For purposes of this Agreement:

         (i)      "Cause" shall be limited to the following:

                 (A)      Executive shall have failed to perform any of his
material obligations as set forth herein, provided that Employer has advised
Executive of such failure and given Executive a reasonable period of time to
cure such failure and Executive has failed to do so; or

                 (B)      Executive shall commit acts constituting (i) a felony
involving moral turpitude materially adversely reflecting on the Employer or
(ii) fraud or theft against Employer.

         (ii)      "Good Reason" shall mean termination at the election of
Executive based on any of the following:

                 (A)      The assignment to Executive of any duties
substantially inconsistent with his status as _____________ of Employer or a
substantial adverse alteration in the nature or status of his responsibilities
pursuant to this Agreement, except in connection with the termination of his
employment for Cause, or normal retirement, death, or by Executive other than
for Good Reason;

                 (B)      A reduction of Executive's fringe or retirement
benefits that is not applied by Employer to executives generally or a reduction
by Employer in Executive's Base Salary;

                (C)      The merger or consolidation of Employer into or with
any other entity, or the sale of all or substantially all of the assets of
Employer to an unaffiliated entity unless the entity which survives such merger
or to whom such assets are transferred shall assume and agree to perform the
obligations of Employer hereunder pursuant to an instrument reasonably
acceptable to Executive; or

                (D)      Separation of Executive's office location from the
principal corporate office of Employer or relocation outside the contiguous
United States.

     8.      Employer shall have the right to terminate this Agreement
immediately with no further liability under its terms if Executive terminates
his employment without Good Reason, or if Executive is discharged by Employer
for Cause. In such event, Executive shall be entitled only to receive his earned
Base Salary through the date of termination and to receive any bonus payment to
which he may be entitled pursuant to Section 1(b). It is agreed that the
provisions of Section 9 shall survive any such termination of this Agreement.

     9.     (a)      Executive agrees that during the term of his employment
hereunder and, subject to the last sentence of this Section 9(a), during the
further period of two (2) years after the termination of such employment for
whatever reason, Executive shall not, without the prior written approval of
Employer, directly or indirectly through any other person, firm or corporation,
(i) engage or participate in or become employed by or render advisory or other
services to or for any person, firm or corporation, or in connection with any
business enterprise, which is, directly or indirectly, in competition with any
of the business operations or activities of Employer, or (ii) solicit, raid,
entice or induce any such person who on the date of termination of employment of
Executive is, or within the last six (6) months of Executive's employment by
Employer was, an employee of Employer, to become employed by any person, firm or
corporation which is, directly or indirectly, in competition with any of the
business operations or activities of Employer, and Executive shall not approach
any such employee or former employee for such purpose or authorize or knowingly
approve the taking of such actions by any other person; provided, however, that
Executive shall not be bound by the restrictions contained in clause (i) of this
Section 9(a) if Employer terminates his employment during Term other than for
"Cause" (as defined in Section 7(c) hereof). The foregoing restrictions shall
apply to the geographical areas where Employer does business and/or did business
during the term of Executive's employment and all places where, at the date of
termination of employment of Executive, Employer had plans or reasonable
expectations to do business; provided that if any Court construes any portion of
this provision or clause of this Agreement, or any portion thereof, to be
illegal, void or unenforceable because of the duration of such provision or the
area or matter covered thereby, such Court shall reduce the duration, area, or
matter of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. Notwithstanding the provisions of this
Section 9, Employer shall be entitled to enforce the provisions of Section
9(a)(i) following the end of Executive's term of employment hereunder only
during such time as the Employer continues to pay Executive an amount equal to
the Base Salary that Executive was receiving at the time of such termination,
unless Executive was terminated for Cause.

             (b)      Recognizing that the knowledge, information and
relationship with customers, suppliers, and agents, and the knowledge of
Employer's and its subsidiary companies' business methods, systems, plans and
policies which Executive shall hereafter establish, receive or obtain as an
employee of Employer or its subsidiary companies, are valuable and unique assets
of the respective businesses of Employer and its subsidiary companies, Executive
agrees that, during and after the term of his employment hereunder, he shall not
(otherwise than pursuant to his duties hereunder) disclose, without the prior
written approval of Employer, any such knowledge or information pertaining to
Employer or any of its subsidiary companies, their business, personnel or
policies, to any person, firm, corporation or other entity, for any reason or
purpose whatsoever. The provisions of this Section 9(b) shall not apply to
information which is or shall become generally known to the public or the trade
(other than by reason of Executive's breach of his obligations hereunder),
information which is or shall become available in trade or other publications,
and information which Executive is required to disclose by law or an order of a
court of competent jurisdiction. If Executive is required by law or a court
order to disclose such information, he shall notify Employer of such requirement
and provide Employer an opportunity (if Employer so elects) to contest such law
or court order.

     10.      Executive agrees that Employer shall withhold from any and all
payments required to be made to Executive pursuant to this Agreement, all
federal, state, local and/or other taxes which Employer determines are required
to be withheld in accordance with applicable statutes and/or regulations from
time to time in effect.

     11.      This Agreement shall be construed under the laws of the State of
New York.

     12.      This Agreement supersedes all prior negotiations and
understandings of any kind with respect to the subject matter hereof and
contains all of the terms and provision of agreement between the parties hereto
with respect to the subject matter hereof. Any representation, promise or
condition, whether written or oral, not specifically incorporated herein, shall
be of no binding effect upon the parties.

     13.     (a)      If any portion of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, that portion only shall be
deemed deleted as though it had never been included herein but the remainder of
this Agreement shall remain in full force and effect.

               (b)      Executive acknowledges and agrees that Employer's
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 would be inadequate and, in recognition of this fact, Executive agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, Employer, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

               (c)      This Agreement shall not be assignable by Executive.

     14.      No modification, termination or waiver of any provision of this
Agreement shall be valid unless it is in writing and signed by both parties
hereto.

     15.      Employer represents that it has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations under this
Agreement, and that this Agreement is enforceable against it in accordance with
its terms.

 

 

 

MINERALS TECHNOLOGIES INC.

 

By: ________________________

Name: Paul R. Saueracker

Title: President and Chief Executive Officer

 

Agreed to by:

 

_____________________________

Executive